Name: Commission Regulation (EC) No 2461/94 of 12 October 1994 correcting Regulation (EEC) No 1711/93 as regards the minimum price and the compensatory payment to be paid to potato producers, and the premium to be paid to manufacturers of potato starch for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  civil law;  foodstuff;  agricultural structures and production
 Date Published: nan

 No L 263/2 Official Journal of the European Communities 13 . 10 . 94 COMMISSION REGULATION (EC) No 2461/94 of 12 October 1994 correcting Regulation (EEC) No 1711/93 as regards the minimum price and the compensatory payment to be paid to potato producers, and the premium to be paid to manufacturers of potato starch for the 1994/95 marketing year HAS ADOPTED THIS REGULATION : Article 1 1 . (Only concerns the German version.) 2. In Annex II to Regulation (EEC) No 1711 /93, the heading in English in the last column is hereby replaced by 'Compensatory payment to be paid to the producer per 1 000 kg potatoes (ECU)'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EC) No 1866/94 (2), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 171 1 /93 (3), as amended by Regulation (EC) No 1993/94 (4), adjusts the minimum price and the compensatory payment to be paid to potato producers for the 1994/95 marketing year and whereas the penalties laid down have been made more stringent ; Whereas a check has shown that the German version is not in line with the measures submitted for an opinion to the Management Committee ; whereas, moreover, a mistake appears in the Annex to the Regulation ; whereas the German version of the Regulation in question and the aforementioned mistake should accordingly be corrected, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 159, 1 . 7. 1993, p. 84. (4) OJ No L 200 , 3 . 8 . 1994, p. 13 .